Title: To James Madison from Thomas Newton, 31 July 1807
From: Newton, Thomas
To: Madison, James



Sir
Collectors office Norfolk July 31, 1807

Inclosed are Copies of letters received from Capt. Bradshan of the Brittish brig Columbine, & Coll Hamilton, respecting dispatches which he has brought here, as Capt. Bradshan informs me.  I beg to refer you to their letters, & my answer thereto; I shall be much obliged for instructions on this subject, as I suppose they will frequently come with dispatches, which I beg may be defined, to whom dispatches are admissible from & Whether any dispatches should be received, but for the Minister of G Brittain or the government of the U States & the proper mode of forwarding them;  with the greatest respect I am, yr. obt Servt.

Thos. NewtonCollr.


